Citation Nr: 1211490	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  07-25 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a left leg disability, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office, which denied the benefits sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay, further development is necessary prior to the disposition of the Veteran's left leg claim.

The Veteran, in written statements and testimony before a Decision Review Officer, contends that he suffers from arthritis of the left leg that was caused by in-service trauma.  In the alternative, he asserts that his current leg problems are related to the herbicide exposure that he encountered while serving in Vietnam.  In light of the Veteran's contentions, the Board will consider whether service connection for a left leg disorder is warranted on either a direct basis or as secondary to herbicide exposure.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  

Diseases associated with exposure to certain herbicide agents will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.309(e) (2011).  

Any Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to a herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2011).

The Veteran's service personnel records confirm that he served in Vietnam from August 1, 1969, to May 31, 1970, and that his decorations include the Vietnam Service Medal and the Vietnam Campaign Medal.  Thus, the Veteran will be afforded the presumption of exposure to herbicides.  However, the only left leg conditions with which he is currently diagnosed (degenerative joint disease of the left hip and patellofemoral syndrome and degenerative disease of the left knee) are not included among the statutorily enumerated disorders for which presumptive service connection is available based on herbicide exposure.  38 C.F.R. § 3.309(e) (2011).  Accordingly, the Board finds that the presumptive provisions are inapplicable to his claim.  38 C.F.R. §§ 3.307, 3.309 (2011).  Nevertheless, the Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's service medical records are devoid of any complaints or clinical findings of left leg problems.  Moreover, the first post-service medical evidence pertinent to his claim is dated in September 2006, when he underwent an X-ray examination that revealed mild to moderate narrowing of the right hip.  Significantly, the Veteran has since indicated that the X-ray report was erroneous to the extent that it mislabeled the affected hip; in fact, he maintains that it is his left lower extremity that is impacted by arthritis.  The Veteran further maintains that, prior to undergoing the September 2006 examination, he was afforded a Magnetic Resonance Imaging (MRI) scan at a private hospital, which led to the initial detection of his left leg problems.  However, a copy of that MRI scan is not currently of record.  

As VA is now on notice that outstanding private records may exist that are pertinent to the Veteran's claim, the Board finds that efforts to obtain those records should be made.  Accordingly, on remand, the Veteran should be asked to complete a written authorization for the release of his MRI scan.  It should be explained to him that any prior authorization for the release of his private medical records has now expired and he will need to reauthorization the release of any additional private records before those records may be obtained.  Additionally, the Veteran should be notified to submit any pertinent private treatment records in his own possession.

Additionally, it appears that VA medical records may also be outstanding.  The record shows that, since the September 2006 X-ray examination noted above, the Veteran has undergone periodic VA outpatient treatment for left leg and related joint problems.  However, no VA treatment reports dated since May 2011 have yet been associated with his claims folder.  As it therefore appears that additional VA records may exist that are pertinent to the Veteran's claim, those records should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

A remand is also warranted to afford the Veteran a VA examination in support of his left leg claim.  VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

In this case, the Board recognizes that the Veteran has already undergone an August 2009 VA examination that addressed the issue on appeal.  Significantly, the clinician who conducted that examination confirmed the Veteran's aforementioned left lower extremity diagnoses, but opined that those conditions were not as likely as not the direct and proximate result of any incidence or occurrence in service.  Nevertheless, the examiner appeared to leave open the possibility that the Veteran's left leg problems may have been otherwise related to service, but noted that such a nexus could not be determined without resorting to speculation.  The Board observes that such an inherently speculative finding is of limited probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Moreover, the Board considers it significant that the August 2009 VA examiner's report predated and, thus, did not consider the Veteran's contentions that his left leg problems were caused or aggravated by in-service herbicide exposure.  Therefore, the Board considers that prior examiner's report to be inadequate for rating purposes.  

Once VA undertakes an examination or etiological opinion, even if not required to do so, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303 (2007).   Accordingly, the Board finds that an additional VA examination and etiological opinion is needed in order to fully and fairly assess the merits of the Veteran's claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  That examination should reconcile the August 2009 examiner's speculative findings with the other pertinent evidence of record, including the Veteran's subsequent contentions regarding in-service herbicide exposure and any additional lay statements or clinical records obtained pursuant to this remand.  38 C.F.R. § 4.1 (2011) (to ensure a thorough examination and evaluation, the Veteran's disability must be viewed in relation to its history). 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary authorization from the Veteran, obtain and associate with the claims folder all records pertaining to the private hospital MRI scan, which reportedly led to the initial diagnosis of his left leg problems.  Explain to the Veteran that any prior authorization for the release of his private medical records has expired, and that he will need to reauthorize the release of any additional records in order for VA to obtain them.  If the Veteran provides completed release forms, request the identified treatment records.  All attempts to secure those records must be documented in the claims folder.  The Veteran should also be advised to submit any additional pertinent medical records in his own possession in support of his claim.

2.  Obtain and associate with the claims folder all records from the VA Medical Center in Jackson, Mississippi, dated since May 2011.

3.  After the above development has been completed, schedule the Veteran for a VA examination with a clinician who has not previously examined him to assess the etiology of his current left leg problems.  The examiner should review the claims folder and should note that review in the report.  The examiner should provide a rationale for the opinion and reconcile it with all relevant evidence of record, including the Veteran's service records, documenting his service in Vietnam, and his post-service medical records showing diagnoses of and treatment for degenerative joint disease of the left hip and patellofemoral syndrome and degenerative disease of the left knee.  Additionally, the examiner should consider the August 2009 VA examination report, which indicated that the Veteran's current left leg problems had not been directly incurred during service, but declined to speculate as to whether those problems were otherwise related to his active duty, including his conceded exposure to herbicides.  The examiner should consider all evidence regarding a continuity of left leg symptomatology since service, as well as any additional pertinent evidence obtained pursuant to this remand.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the examiner's opinion should address the following:  

a)  State whether it is at least as likely as not (50 percent or greater probability) that any current left leg disorder is etiologically related to the Veteran's exposure to herbicides in Vietnam.

b)  State whether it is at least as likely as not (50 percent or greater probability) that any current left leg disorder was otherwise caused or aggravated by any aspect of the Veteran's active service.

4.  Then, readjudicate the claim.  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans  
Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002 & 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

